DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 2/4/21.  Claims 2, 10, 17, 22, 32, 36, 37, and 39 have been amended.  Claim 1 is cancelled.  Claims 2-39 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, independent claim 36 (and similar independent claims 2, 10, 17, 22, 35, and 39) recites: contains and interrelates prescription fields, patient fields, and prescriber fields relating to the company's prescription drug; said prescription fields storing prescriptions for the company's prescription drug that has a potential for abuse, misuse or diversion, wherein any and all prescriptions for the company's prescription drug are stored only in the computer database of the company that obtained approval to distribute the prescription drug, and wherein the company's prescription drug is sold or distributed by the company using only the computer database; said patient fields, storing information sufficient to identify a patient for whom the company's prescription drug that has a potential for misuse, abuse or AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 11 Application Number: 15/057,898Dkt: 101.031U16 Filing Date: March 1, 2016 Title: SENSITIVE DRUG DISTRIBUTION SYSTEM AND METHOD diversion is prescribed, wherein the patient fields comprise any and all patients being prescribed the company's prescription drug; said prescriber fields, storing information sufficient to identify a physician or other prescriber of the company's prescription drug that has a potential for misuse, abuse or diversion, and said prescriber 
The aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting one or more computer memories, a computer database, database schema, and a data processor used to perform the aforementioned limitations nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the  one or more computer memories, computer database, database schema, and data processor are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Claims 3-9, 29-34, 11-16, 18-21, 23-28, 37, and 38 are ultimately dependent from Claim(s) 2, 20, 17, 22, and 36 and include all the limitations of Claim(s) 2, 20, 17, 22, and 36. Therefore, claim(s) 3-9, 29-34, 11-16, 18-21, 23-28, 37, and 38 recite the same abstract idea. Claims 3-9, 29-34, 11-16, 18-21, 23-28, 37, and 38 describe further limitations regarding the query, delivering the drug, entering data, blocking shipment, an abuse pattern, the type of drug, wherein current inventory is cycle counted and reconciled, and identifying information. These are all just further describing the abstract idea recited in claims 2, 20, 17, 22, and 36, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-6, 8-13, 15-20, 22-25, 27, 28, 32, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moradi et al. (US 2004/0019794 A1) in view of Talk About Sleep (“An Interview with Orphan Medical about Xyrem”), in view of McQuade et al. (US 6,952,681 B2), in view of Call (6,154,738), and further in view of Dick (US 2002/0111833 A1).
(A) Referring to claim 10, Moradi discloses a computer-implemented method for distribution of a prescription drug that has a potential for misuse, abuse or diversion, comprising (para. 45 of Moradi):
	        storing, in one or more computer memories, a computer database of a company that obtained approval to distribute the prescription drug that has a potential for misuse, abuse or diversion, the computer database having a database schema that contains and interrelates prescription fields, patient fields, and prescriber fields relating to the company's prescription drug (para. 27-31 and 43-45 of Moradi; The CSS program 202 contains a CSS database 204 that contains pending and issued prescription information, physician account status and other physician information, information concerning patients that are registered with the automated prescription delivery system and other data used in the operation of the automated prescription delivery system.); 
	         said prescription fields, contained within the database schema, storing prescriptions for the company's prescription drug that has a potential for abuse, misuse or diversion (para. 27-31 and 43-45 
             said patient fields, contained within the database schema, storing information sufficient to identify a patient for whom the company's prescription drug that has a potential for misuse, abuse or diversion is prescribed, wherein the patient fields comprise any and all patients being prescribed the company's prescription drug (para. 27, 43, 45, and 99 of Moradi; The CSS program 202 contains a CSS database 204 that contains information concerning patients that are registered with the automated prescription delivery system.);
             said prescriber fields, contained within the database schema, storing information sufficient to identify a physician or other prescriber of the company's prescription drug that has a potential for misuse, abuse or diversion, and said prescriber fields storing information to show that the physician or other prescriber is authorized to prescribe the company's prescription drug (para. 27 and 43-45 of Moradi; The CSS program 202 contains a CSS database 204 that contains pending and issued prescription information, physician account status and other physician information, information concerning patients that are registered with the automated prescription delivery system and other data used in the operation of the automated prescription delivery system.); and
	processing a database query to identify information in said prescription fields, said patient fields, and said prescriber fields  (para. 31 and 37-38 of Moradi; If the patient is registered with the system 100, the POCP operator is only required to enter the patient's name and social security number in order to identify the patient to the CSS 102. The patient's name and social security number are then combined, along with a unique, predetermined set of variables that are configured within the POCP 214, with the image data prior to encryption and transmission. The exemplary embodiment of the present invention utilizes a combined dataset generator implemented in software to create a combined dataset that 
       Moradi does not expressly disclose:
wherein any and all prescriptions for the company' s prescription drug are stored only in the computer database of the company that obtained approval to distribute the prescription drug, and wherein the company's prescription drug is sold or distributed by the company using only the computer database; wherein the prescriber fields include any and all physicians or other prescribers allowed to prescribe the company's prescription drug; and reconciling inventory of the prescription drug that has a potential for misuse, abuse or diversion with any and all quantities in the computer database of the company that obtained approval to distribute the prescription drug that has a potential for misuse, abuse or diversion before shipments of the prescription drug for a time period are sent by processing a database query, and the reconciliation controlling the inventory using the computer database of the company, thereby identifying misuse, abuse, or diversion of the prescription drug; wherein the inventory is managed by a central pharmacy.
             Talk About Sleep discloses wherein any and all prescriptions for the company's prescription drug are stored only at the company that obtained approval to distribute the prescription drug, and wherein the company's prescription drug is sold or distributed by the company using only their distribution system; wherein the prescriber fields include any and all physicians or other prescribers allowed to prescribe the company's prescription drug, wherein the inventory is managed by a central pharmacy (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com; note that Talk About Sleep teaches a specialty distribution system that utilizes a central pharmacy).
             McQuade discloses reconciling inventory of the prescription drug that has a potential for misuse, abuse or diversion, the reconciliation controlling the inventory using the computer database of the 
	         Call discloses reconciling inventory with any and all quantities in the computer database before shipments for a time period are sent by processing a database query (col. 29, lines 13-31, col. 5, lines 30-42, and col. 27, line 53 – col. 28, line 26 of Call; note the database/inventory control system with the quantity on hand values).
	             Dick discloses wherein any and all prescriptions for the company' s prescription drug are stored only in the computer database of the company that obtained approval to distribute the prescription drug, and wherein the company's prescription drug is sold or distributed by the company using only the computer database; wherein the patient fields comprise any and all patients being prescribed the company's prescription drug (see para. 47 of Dick: note the medical information repository which includes individuals taking the drug glucophage and compiles a list of the physicians who wrote prescriptions for glucophage; see para. 43 of Dick: note that a company has exclusive rights to produce and distribute a drug).
           At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Talk About Sleep, McQuade, Call and Dick within Moradi.  The motivation for doing so would have been to provide medications to only those that need it (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com), to better deter theft and diversion (col. 5, lines 33-60 of McQuade), to insure consistency and synchronization (col. 29, lines 13-31 of Call), and to track information (para. 47 of Dick).
(B) Referring to claim 3, Moradi discloses wherein the database query operates over
all the data related to said prescription fields, said prescriber fields, and said patient fields for the prescription drug that has a potential for misuse, abuse or diversion (para. 43, 45, 6, 31, 37-38, and Fig. 3 of Moradi).

(D) Referring to claim 5, Moradi discloses wherein a pharmacy enters data into the computer database (para. 24 & 28 of Moradi).
                     Moradi does not disclose a central pharmacy.
                     Talk About Sleep discloses a central pharmacy (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com; note that Talk About Sleep teaches a specialty distribution system that utilizes a central pharmacy).  
           At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Talk About Sleep within Moradi.  The motivation for doing so would have been to provide medications to only those that need it (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com).
(E) Referring to claim 6, Moradi discloses wherein the data processor selectively blocks shipment of the prescription drug to the patient (para. 45 & 46 of Moradi).
(F) Referring to claims 8 and 9, Moradi does not disclose wherein the prescription drug
comprises a gamma hydroxy butyrate (GHB) drug product and wherein said GHB drug product treats cataplexy in the patient.
           Talk About Sleep wherein the prescription drug comprises a gamma hydroxy butyrate (GHB) drug product and wherein said GHB drug product treats cataplexy in the patient. (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com).
            At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Talk About Sleep within Moradi.  The motivation for doing so 
(G) Referring to claim 22, Moradi discloses a computer-implemented method for distribution of a prescription drug that has a potential for misuse, abuse or diversion, comprising (para. 45 of Moradi):
        storing, in one or more computer memories, a computer database of a company that obtained approval to distribute the prescription drug that has a potential for misuse, abuse or diversion, the computer database having a database schema that contains and interrelates prescription fields, patient fields, and prescriber fields (para. 27-31 and 43-45 of Moradi;  The CSS program 202 contains a CSS database 204 that contains pending and issued prescription information, physician account status and other physician information, information concerning patients that are registered with the automated prescription delivery system and other data used in the operation of the automated prescription delivery system.);
         said prescription fields, contained within the database schema, storing prescriptions for the company's prescription drug that has a potential for abuse, misuse or diversion, wherein the prescription drug is sold or distributed by the company that obtained approval for distribution of the prescription drug (para. 27-31 and 43-45 of Moradi; The PMS system assigns the prescription a prescription number, and the pharmacist enters that prescription number and the number of refills into the PODP 216, which then communicates that data back to the CSS 102 with an identification of the prescription.), 
	          said patient fields, contained within the database schema, storing information sufficient to identify a patient for whom the company's prescription drug is prescribed and which has a potential for abuse, misuse or diversion (para. 27, 43-45, and 99 of Moradi; The CSS program 202 contains a CSS database 204 that contains information concerning patients that are registered with the automated prescription delivery system.);

	processing a database query to identify information in said prescription fields, said patient fields, and said prescriber fields (para. 31 and 37-38 of Moradi; If the patient is registered with the system 100, the POCP operator is only required to enter the patient's name and social security number in order to identify the patient to the CSS 102. The patient's name and social security number are then combined, along with a unique, predetermined set of variables that are configured within the POCP 214, with the image data prior to encryption and transmission. The exemplary embodiment of the present invention utilizes a combined dataset generator implemented in software to create a combined dataset that contains the prescription image, digital signature and a unique, predetermined set of variables that are configured within the POCP 214 to be combined with the scanned image prior to encryption.). 
          	Moradi does not expressly disclose: wherein the prescription fields store any and all prescription requests, for any and all patients being prescribed the company's prescription drug, only in the computer database of the company, from any and all physicians or other prescribers allowed to prescribe the company' s prescription drug, such that any and all prescriptions for the company' s prescription drug are processed using only the company' s computer database; and reconciling inventory of the prescription drug that has a potential for abuse, misuse or diversion with any and all quantities in the computer database of the company that obtained approval to distribute the 
              Talk About Sleep discloses wherein the prescription fields store any and all prescription requests, for any and all patients being prescribed the company's prescription drug, only at the company, from any and all physicians or other prescribers allowed to prescribe the company' s prescription drug, such that any and all prescriptions for the company's prescription drug are processed using only the company's distribution system; wherein the inventory is managed by a central pharmacy (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com; note that Talk About Sleep teaches a specialty distribution system that utilizes a central pharmacy).  
           McQuade discloses reconciling inventory of the prescription drug that has a potential for misuse, abuse or diversion, the reconciliation controlling the inventory using the computer database of the company, thereby identifying misuse, abuse, or diversion of the prescription drug (col. 4, line 41 - col. 5, line 65 of McQuade; note the inventory management and real-time reconciliation )
	         Call discloses reconciling inventory with any and all quantities in the computer database before shipments for a time period are sent by processing a database query (col. 29, lines 13-31, col. 5, lines 30-42, and col. 27, line 53 – col. 28, line 26 of Call; note the database/inventory control system with the quantity on hand values).
             Dick discloses a computer database of a company that obtained approval to distribute the prescription drug; wherein the prescription fields store any and all prescription requests, for any and all patients being prescribed the company's prescription drug, only in the computer database of the company, from any and all physicians or other prescribers allowed to prescribe the company' s prescription drug  (see para. 47 of Dick: note the medical information repository which includes 
           At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Talk About Sleep, McQuade, Call and Dick within Moradi.  The motivation for doing so would have been to provide medications to only those that need it (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com), to better deter theft and diversion (col. 5, lines 33-60 of McQuade), to insure consistency and synchronization (col. 29, lines 13-31 of Call), and to track information (para. 47 of Dick).
(H) System claim 2 and 17 repeat the subject matter of method claims 10 and 22 as a set of elements rather than a series of steps.  As the underlying process has been shown to be fully disclosed by the teachings of Moradi, Talk About Sleep, McQuade, Call, and Dick in the above rejection of claims 10 and 22, it is readily apparent that the Moradi, Talk About Sleep, McQuade, Call, and Dick references include a system to perform the recited functions.  Claim 39 differs from claim 2 by reciting the additional limitation of “wherein the inventory of the prescription drug is owned by the company” (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com). As such, these claims are rejected for the same reasons provided in the rejections of claims 10 and 22 and incorporated herein. 
(I) Claims 11-13, 15, 16, 18-20, 23, 25, 27, and 28 repeat substantially the same limitations as claims 3-6, 8, and 9, and are therefore rejected for the same reasons given above.
(J) Referring to claim 24, Moradi discloses wherein a pharmacy enters data into the one or more computer memories (para. 24 & 28 of Moradi).
                  Moradi does not disclose a central pharmacy.

           At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Talk About Sleep within Moradi.  The motivation for doing so would have been to provide medications to only those that need it (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com).
(K) Referring to claim 32, Moradi discloses wherein the one or more computer memories are distributed among multiple computers and the database query operates over all data relating to the prescription fields, the prescriber fields, and the patient fields for the prescription drug (Figs. 1 & 2, para. 27-31 and 37-45 of Moradi).  
(L) Referring to claim 34, Moradi does not disclose wherein the inventory of the prescription drug is owned by the company.
	Talk About Sleep discloses wherein the inventory of the prescription drug is owned by the company (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com; note that Talk About Sleep teaches a specialty distribution system that utilizes a central pharmacy).  
           At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Talk About Sleep within Moradi.  The motivation for doing so would have been to provide medications to only those that need it (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com).

Claims 7, 14, 21, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moradi et al. (US 2004/0019794 A1) in view of Talk About Sleep (“An Interview with Orphan Medical about .
(A) Referring to claims 7, 14, 21, and 26, Moradi, Talk About Sleep, McQuade, Call and Dick do not expressly disclose wherein an abuse pattern is associated with the patient, and shipment of the prescription drug is blocked based upon such association.
             Lilly discloses wherein an abuse pattern is associated with the patient, and shipment of the prescription drug is blocked based upon such association (para. 57, 58, and 68-70 of Lilly).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Lilly within Moradi, Talk About Sleep, McQuade, Call and Dick.  The motivation for doing so would have been to immediately detect and prevent problems related to abuse, fraud, and misuse of medications (para. 57 of Lilly). 


Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moradi et al. (US 2004/0019794 A1) in view of Talk About Sleep (“An Interview with Orphan Medical about Xyrem”),  in view of McQuade et al. (US 6,952,681 B2), in view of Call (6,154,738), in view of Dick (US 2002/0111833 A1), and further in view of Brinkley et al. (5,963,919).
(A) Referring to claim 29, Moradi, Talk About Sleep, McQuade, and Dick do not expressly disclose wherein current inventory is cycle counted and reconciled with database quantities before shipments for a day or other time period are sent.
         Call discloses reconciling inventory with database quantities before shipments for a day or other time period are sent (col. 29, lines 13-31, col. 5, lines 30-42, and col. 27, line 53 – col. 28, line 26 of Call).
         Brinkley discloses wherein current inventory is cycle counted (col. 4, line 62 – col. 5, line 8 of Brinkley).
.

Response to Arguments
Applicant’s arguments, see page 30, filed 2/4/21, with respect to the rejection of claim 31 have been fully considered and are persuasive.  The 103 rejection of claim 31 has been withdrawn. 
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/4/21.
(1) Applicants respectfully request the withdrawal of the rejection of the claims under 35 U.S.C § 101.
(2) Applicants respectfully request withdrawal of the rejection of claim 2, 10, 17, 22, and 39.

(A) As per the first argument, the Examiner submits that the limitations of claim 10, for example, constitute “a mental process” because searching a database to identify information amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human could view prescription/prescriber/patient/inventory data on paper and identify misuse, abuse, or diversion. The computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, storing information, analyzing information, and identifying information) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.
DDR, the patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259. The patent claims here do not address problems unique to the Internet, so DDR has no applicability. Furthermore, Applicant argues features that have not been claimed such as “a secure and validated database for distribution” of a sensitive drug. Regarding McRo, the basis for the McRo court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. Applicant's case is different because the claims recite a concept similar to previously identified abstract ideas and there is no improvement in computer-related technology. Additional court cases argued are not analogous to Applicant’s claims (e.g., features not included in Applicant’s claims such as cache memory, parsed data, reducing congestion in network bottlenecks, etc. are argued). Note that limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
(B) As per the second argument, the Examiner respectfully submits that the claims do not specify the type of “company” nor do the claims recite the type of “approval.” As such, the broadest reasonable interpretation of “a computer database of a company that obtained approval to distribute the prescription drug” would include a database in the automated prescription distribution system in Moradi (see 103 rejection of claim 10 above and Fig. 1 of Moradi).  Regarding the “any and all” arguments, note that the claims do not recite that the approval is exclusive nor do the claims recite an exclusive central pharmacy. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to applicant's argument regarding “Talk About Sleep”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In claim 10, for example, “Talk About Sleep” was only relied upon to teach “wherein any and all prescriptions for the company's prescription drug are stored only at the company that obtained approval to distribute the prescription drug, and wherein the company's prescription drug is sold or distributed by the company using only their distribution system; wherein the prescriber fields include any and all physicians or other prescribers allowed to prescribe the company's prescription drug, wherein the inventory is managed by a central pharmacy” (see “An Interview with Orphan Medical about Xyrem,” talkaboutsleep.com; note that Talk About Sleep teaches a specialty distribution system that utilizes a central pharmacy).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not applied prior art teaches the controversy surrounding OxyContin abuse.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.